Citation Nr: 9918578	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  98-01 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to April 6, 1994, for 
a grant of service connection for post-traumatic stress 
disorder (PTSD) and assignment of a 100 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had honorable active duty service from April 1967 
to March 1970, and from February 1971 to November 1973.  The 
veteran also had a period of active duty service under other 
than honorable conditions from October 1976 to August 1979.

This appeal arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Chicago, Illinois, which confirmed a December 1995 rating 
decision's finding that April 6, 1994 was the effective date 
for service connection for PTSD.


FINDINGS OF FACT

1.  On August 10, 1993, the Board denied the veteran's claim 
of entitlement to service connection for PTSD.

2.  The veteran's request to reopen the claim of entitlement 
to service connection for PTSD was received on April 6, 1994.  

3.  The RO, in a December 1995 rating decision, granted 
service connection for PTSD, and assigned a 100 percent 
disability evaluation effective April 6, 1994, based, in 
part, on a diagnosis of PTSD contained in a VA examination 
report of September 1995.

4.  The VA was not in receipt or possession of any evidence 
between August 10, 1993 and April 6, 1994 that can reasonably 
be construed as a formal or informal claim of entitlement to 
VA benefits based on PTSD.



CONCLUSION OF LAW

The criteria for an effective date earlier than April 6, 
1994, for the award of service connection for PTSD, rated as 
100 percent, have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date of a grant of 
service connection for PTSD should be June 1986, the time he 
first sought medical treatment from the VA.  He also contends 
that the VA physician who examined him in 1990, 1994, and 
1995 should have diagnosed him with PTSD in 1990, and thus, 
he alternately argues that the effective date of the award of 
service connection for PTSD and the 100 percent disability 
evaluation should be April 1990, the date of the purported 
"misdiagnosis."

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C.A. §§  7104 (West 1991 & Supp. 1999).  
If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  Further, a 
decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  See 38 U.S.C.A. § 7111 
(West Supp. 1999).  As a preliminary matter, the Board notes 
that no CUE claim with respect to the Board's August 1993 
decision has specifically been raised by or on the veteran's 
behalf.  The veteran and his representative appear to argue 
that the veteran is entitled to an earlier effective date 
based, in part, on alleged failures by VA in the past to 
assist the veteran in the development of his claim or appear 
to be based on what is claimed to be an erroneous diagnosis.  
However, the Board notes that not only has a specific claim 
of CUE in the Board decision not been raised, but the Board 
notes parenthetically that the VA's failure to fulfill the 
duty to assist cannot form a basis for a claim of CUE in a 
prior Board decision nor can a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  See 38 C.F.R. § 20.1403(d)(1)(2) (1999).  In any 
case, as noted above, a specific request for revision of a 
prior Board decision on the grounds of CUE has not been 
clearly raised.  In this case, service connection for PTSD 
was eventually granted based on new and material evidence.  
Thus, the veteran's case is governed by criteria pertinent to 
effective dates for reopened claims.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1998).  Any application 
for a benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.160(e) (1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(1998).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation, based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(1998).

The effective date of a grant of service connection based on 
new and material evidence received after final disallowance 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  The effective date of an allowance pursuant 
to a reopened claim is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

The veteran was initially denied service connection for PTSD 
in June 1990.  The most recent final decision denying service 
connection for PTSD prior to the December 1995 grant of 
service connection for PTSD was an August 1993 Board 
decision.  As noted, service connection for PTSD was 
established by an RO rating decision dated in December 1995, 
effective from April 6, 1994, the date the RO received the 
request to reopen the claim for service connection for PTSD.

It is undisputed that on April 6, 1994, the RO received the 
veteran's request (VA Form 21-526, Veteran's Application for 
Compensation or Pension) to reopen his claim for entitlement 
to service connection for PTSD (characterized at that time by 
the veteran as schizophrenic personality).  The question then 
remains as to whether VA was in receipt or possession of any 
evidence between August 10, 1993, the date of the final Board 
decision, and April 6, 1994, the date of the reopened claim, 
that can reasonably be construed as a formal or informal 
claim of entitlement to VA benefits based on PTSD.  The Board 
concludes that VA was not in receipt of such evidence.  The 
Board notes that the only evidence submitted to VA after the 
Board's August 1993 decision, included a duplicate July 1993 
Congressional inquiry regarding the veteran's claim which had 
been of record at the time of the Board decision, an August 
1992 inquiry from the veteran regarding the status of his 
claim, and an August 1993 request for copies of a previously 
submitted document and in which he acknowledges that he 
"finally got his claim with the VA closed..." presumably 
referring to the Board's August 1993 decision.  The Board has 
also carefully reviewed the medical evidence of record and 
concludes the neither the medical evidence nor the other 
documents referenced herein dated between August 1993 and 
April 1994 can be viewed as a request (informal) to reopen 
his claim for entitlement to service connection for PTSD.  
The earliest request to reopen the veteran's claim is 
therefore, the April 6, 1994, application.  In view of the 
foregoing, the Board finds that the RO properly determined 
that the effective date of the grant of service connection 
for PTSD was April 6, 1994.  As service connection was not in 
order prior to this date, it necessarily follows that the RO 
could not assign the 100 percent disability evaluation prior 
to this date. 

The Board acknowledges the veteran's argument that he should 
be granted an effective date for service connection for PTSD 
either from June 1986, the time he first sought treatment 
from the VA or from April 1990 when a VA examiner purportedly 
"misdiagnosed" his PTSD.  The Board is aware that the 
veteran essentially argues that an earlier effective date is 
warranted because he believes that his psychiatric symptoms, 
dating back many years, were, in fact, PTSD.  However, the 
Board stresses that it is bound by the applicable laws and 
regulations governing effective dates and has no discretion 
in assigning alternative effective dates that are 
inconsistent with the application of the law to the facts in 
a particular case.  Application of those laws and regulations 
to the facts of this case results in the denial of the 
veteran's claim of an earlier effective date than that 
already assigned.  Service connection has been granted for 
PTSD, a recognition that the psychiatric difficulties that he 
experiences are indeed directly related to his military 
service.  However, even if medical knowledge and a 
retrospective review of his records demonstrate affirmatively 
that he has had PTSD, however classified, all along, the 
effective date of the grant of service connection for PTSD 
cannot be earlier than the date of the receipt of the 
veteran's claim or request to reopen his claim.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Board notes that 
there is no applicable regulation, which would allow the 
veteran an effective date earlier than April 6, 1994, the 
date of his reopened claim in this case.  As discussed 
earlier in this decision, applicable regulations provide that 
the effective date of a grant of service connection, when 
there has been a prior final denial of the claim (in this 
case, the August 1993 Board decision), is the date of receipt 
of the reopened claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).  Therefore, there 
is no basis in the law that would permit an effective date 
for the award of service connection for PTSD earlier than the 
date assigned by the RO, or, April 6, 1994.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of entitlement 
under the law.  The veteran has not cited any legal 
authority, statute, regulation or Court case which would 
permit making the effective date of the grant of service 
connection and award of a 100 percent evaluation for PTSD 
earlier than April 6, 1994.  


ORDER

Entitlement to an effective date prior to April 6, 1994, for 
a grant of service connection for post-traumatic stress 
disorder (PTSD) and assignment of a 100 percent disability 
evaluation is denied.



		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals



 

